DETAILED ACTION
This office action is in response to applicant’s filing dated August 2, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-3, 11-15, and 18-20 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed August 2, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1 and 11-15; and cancelation of claim(s) 4-10, 16, 17, and 21-23.
Applicants elected without traverse Group I, drawn to a method of treating a solid tumor cancer patient comprising administering to a patient in need of treatment 4,4,4-trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)- 6-oxo-7H-pyrido[2,3-d] [3 ]benzazepin-7-yl] amino ]-1-methyl-2-oxoethyl]butanamide as the elected invention and leiomyosarcoma as the elected solid tumor species and prednisone as the elected corticosteroid species in the reply filed on October 1, 2019.  The requirement is still deemed proper. 
Claims 1-3, 11-15, and 18-20 are presently under examination as they relate to the elected species: leiomyosarcoma and prednisone.

Priority
The present application is a national stage entry of PCT/US2017/048308 filed on August 24, 2017, which claims benefit of US Provisional Application No. 62/381,911 filed on August 31, 2016.  The effective filing date of the instant application is August 31, 2016. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3, 11-15, and 18-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Hipskind et al (WO 2013/016081 A1, cited in the IDS filed June 17, 2019) in view of Ferrando et al (WO 2008/112249 A1, cited in a previous Office Action).
While the examination has not been expanded beyond the elected species: leiomyosarcoma (as the solid tumor species), the following rejection is made to further prosecution with regards to the claims which read on the elected species, and that are being taught by the prior art with regard to the broader genus of “solid tumor”.
Hipskind teaches a method of treating a cancer which is T-cell acute lymphoblastic leukemia, breast cancer, ovarian cancer, or medullobastoma  comprising administering to a patient in need thereof a therapeutically effective amount of (claims 6 and 8) a compound of the structure: 

    PNG
    media_image1.png
    439
    653
    media_image1.png
    Greyscale

Compound 1 is equivalent to the instantly claimed compound, 4,4,4-Trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-
Hipskind does not teach the glucocorticoid is the elected, prednisone.  
However, Ferrando teaches a method for treating or ameliorating a side-effect of a NOTCH-1 inhibitor in a patient comprising administering to the patient an effective mount of a 
Since Hipskind teaches a method of treating solid tumors, including breast cancer, ovarian cancer, and medullobastoma with 4,4,4-Trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide and a glucocorticoid, and since Ferrando teaches that prednisone is a glucocorticoid, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any glucocorticoid) for another (prednisone) with an expectation of success, since the prior art establishes that both function in similar manner.

With regard to the limitation wherein a loading dose and up to 12 doses at 75 mg-100mg/dose is administered twice or three times per week for at least one week during a 28 day cycle, followed by a maintenance dose of 50 mg/dose administered three times per week, Hipskind teaches anticipated dosages of Compound 1 or a pharmaceutically acceptable salt or 
With regard to the specifically claimed amounts of Compound 1, MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).   It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts and treatment regimens of Compound 1 taught by Hipskind as a starting point for optimizing the amount and treatment regimen of Compound 1 utilized to treat a solid tumor, including breast cancer, ovarian cancer and medullobastoma, comprising administering  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	
With regard to the amounts of corticosteroid of claims 1, 11, and 12, Ferrando teaches because both glucocorticoids and Notchin-1 inhibitors have been used separately in clinical situations, effective amounts for their use herein may be determined by a physician [0054]; an "effective amount" or "therapeutically effective amount" of a glucocorticoid, NOTCH-1 inhibitor (such as for example a GSI), and/or an inhibitor of A(3 peptide production is that amount of each that is sufficient to effect beneficial or desired results as described herein [0054]; effective dosage forms, modes of administration, and dosage amounts of the glucocorticoid and NOTCH-1 inhibitor may be determined empirically, and making such determinations is within the -skill of the art in view of the disclosure herein; it is understood by those skilled in the art that the 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the dosing regimen and dosing amounts of 4,4,4-Trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide and prednisone for use in a method of treating a solid tumor, including breast cancer, ovarian cancer, and medullobastoma comprising administering 4,4,4-Trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide and prednisone with an expectation of success, because dosing regimen and dosage are a result-effective variables, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosing regimen, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). 
Taken together, all this would result in the practice of the method of claims 1-3, 11-15, and 18-20 with a reasonable expectation of success.


Claims 1-3, 11-15, and 18-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Hipskind et al (WO 2013/016081 A1, cited in the IDS filed June 17, 2019) in view of Ferrando et al (WO 2008/112249 A1, cited in a previous Office Action) as applied to claims 1-3 and 10-23 above, and further in view of Pant et al (Journal of Clinical Oncology, 2012;  30(15_suppl):3008-3008).
Hipskind and Ferrando suggest all the limitations of claims 1-3, 11-15, and 18-20 (see above 103), except wherein the solid tumor cancer is the elected, leiomyosarcoma.
However, Pant teaches Notch signaling plays a critical role during stem cell self-renewal and is deregulated in multiple human cancers; the Notch pathway may be activated inappropriately by receptor mutation and overexpression as well as aberrant signals from the tumor microenvironment; LY900009 is a selective small-molecule inhibitor of gamma secretase, the enzyme that cleaves and thereby activates Notch receptors (Background); 22 patients received LY900009 across 6 dose levels: 2mg (3pts), 4mg (4pts), 8mg (3pts), 15mg (3pts), 30mg (6pts), and 60mg (3pts); two patients (10%) with leiomyosarcoma and ovarian cancer received 4 cycles of therapy (Results); LY900009 demonstrates acceptable safety and pharmacokinetics in 
As such, since Hipskind and Ferrando teach a method of treating solid tumors, including ovarian cancer with 4,4,4-Trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide and prednisone and that  4,4,4-Trifluoro-N-[(1S)-2-[[(7S)-5-(2-hydroxyethyl)-6-oxo-7H-pyrido[2,3-d][3]benzazepin-7-yl]amino]-1-methyl-2-oxo-ethyl]butanamide is a Notch inhibitor and inhibits NIICD (NOTCH 1 intracellular domain) signaling peptide generation by inhibiting γ-secretase activity, and since Pant teaches that administering a small-molecule inhibitor of gamma secretase is useful in a method of treating ovarian cancer and leiomyosarcoma, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating ovarian cancer taught by Hipskind and Ferrando to treat leiomyosarcoma with an expectation of success, since the prior art establishes that administering a small-molecule inhibitor of gamma secretase is useful in a method of treating ovarian cancer and leiomyosarcoma.
Response to Arguments
Applicant argues:
The present claims recite a dosing regimen that includes an initial loading dose or doses of 75-100 mg/dose that is an initial higher dose of the compound, followed by a lower maintenance dose or doses of 50 mg/dose of the compound. The initial loading dose or doses allows for the compound to reach an appropriate therapeutic level more rapidly than if administered only at a lower fixed dose.  The co-administration of a corticosteroid during the 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Hipskind teaches most preferred dosages are anticipated to be in the range of 5 to 150 mg/patient/day; the exact dosage required to treat a patient and the length of treatment time will be determined by a physician in view of the stage and severity of the prima facie obvious to one of ordinary skill in the art to utilize the dosing regimens taught by Hipskind as a starting point for optimizing the dosing regimen of Compound 1 to treat a solid tumor with an expectation of success, because the dosing regimen is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. 
In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Applicant argues:
Ferrando does not teach or suggest the recited dual dosing regimen or provide any motivation for modifying a single dosing regimen, such as taught in Hipskind, into the specific dual dosing regimen having the specific loading dose regimen and the specific maintenance dose regimen of the present claims, as amended.  In contrast, Ferrando provides teachings that would lead a person of ordinary skill in the art away from modifying the teachings in Hipskind into the recited dual dosing regimen. In other words, Ferrando teaches away from the recited dual dosing regimen. Ferrando teaches: "In general, a suitable dose of the glucocorticoid and NOTCH-1 inhibitor (or inhibitor of Aβ peptide production), e.g., GSI combination according to the invention will be that amount of such combination that is the lowest dose effective to produce the desired effect."  Not only does this teaching point to a single dosing regimen, but it teaches away from a dual dosing regimen that includes an initial loading dose that was intentionally increased relative to the maintenance dose, which is be administered three times 




Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Hipskind teaches most preferred dosages are anticipated to be in the range of 5 to 150 mg/patient/day.  In particular, Hipskind teaches the exact dosage required to treat a patient and the length of treatment time will be determined by a physician in view of the stage and severity of the disease as well as the specific needs and response of the individual patient; although expressed as dosage on a per day basis, the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy (hypersecretion and accumulation of mucus in the gastrointestinal tract); in addition to daily dosing, dosing every other day (Q2D); every other day over a five day period followed by two days without dosing (T.I.W.); or every third day (Q3D) may be appropriate; a dosing regimen of every other day, T.I.W, or every third day is preferred along with administration (pre-, concomitant, or post-administration of Compound 1 of dexamethasone to manage or ameliorate mucoid enteropathy (page 4, line 23-page 5, line 6).  Thus, Hipskind explicitly teaches the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy (hypersecretion and accumulation of mucus in the gastrointestinal tract).   Moreover, Hipskind explicitly teaches that the compound is preferably administered with a corticosteroid, dexamethasone.  The teachings of Ferrando are relied up to establish that it was known in the art to utilize a NOTCH-1 inhibitor in combination with a glucocorticoid in a method for treating solid tumors; that any known glucocorticoid may be used, so long as it provides a synergistic effect when administered with a NOTCH-1 inhibitor; non-limiting examples of glucocorticoids include dexamethasone and prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any glucocorticoid) for another (prednisone) with an expectation of success, since the prior art establishes that both function in similar manner.  
As set forth above, it would have been obvious to one of ordinary skill in the art to reduce the therapeutic dose to avoid negative side effects to achieve a more optimal therapeutic benefit as suggested by Hipskind.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to utilize the dosing regimens taught by Hipskind as a starting point for optimizing the dosing regimen of Compound 1 to treat a solid tumor with an expectation of success, because the dosing regimen is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Applicant argues:
Pant teaches a phase 1 study of an oral Notch inhibitor LY900009 in patients with 
advanced cancer that involved a single dosing regimen of one of six alternative dosing levels administered three times per week, with the 30 mg dose identified as the maximum tolerable dose since the 60 mg dose involved dose-limiting toxicities to two patients. Pant, at 3008. 
As such, a person of ordinary skill in the art, reading Pant, would be motivated to 
administer a Notch inhibitor, if at all, using a single dosing regimen, as taught in Pant, and would have no reason or motivation to develop or select a dual dosing regimen, let alone one having the specific loading dose regimen and the specific maintenance dose regimen, in combination with a corticosteroid, as recited in the present claims, as amended.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the teachings of Pant are relied upon to establish that inhibition of γ-prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating ovarian cancer taught by Hipskind and Ferrando to treat leiomyosarcoma with an expectation of success, since the prior art establishes that administering a small-molecule inhibitor of gamma secretase is useful in a method of treating ovarian cancer and leiomyosarcoma.



	Applicant argues:
There is an unexpected technical advantage to administering the recited compound using the recited dosing regimen.  A previous phase 1 dose escalation study of the recited Notch signaling inhibitor (also known as crenigacestat or LY3039478) established a recommended monotherapy phase 2 dose of 50 mg three times each week (referred to as "Part A/B" of the phase 1 trial). See Azaro et al., Phase 1 study of 2 high dose intensity schedules of the pan-Notch inhibitor crenigacestat (LY3039478) in combination with prednisone in patients with advanced or metastatic cancer, Invest New Drugs, 10.1007/s10637-020-00944-z, (2020).  Gastrointestinal toxicities were reported.  The dosing regimen recited in the present claims was developed to ameliorate and mitigate gastrointestinal toxicities while maximizing therapeutic efficacy by combining two unique strategies: (1) a dual dosing regimen that includes an initial higher loading dose followed by a lower maintenance dose, and (2) co-administration of the initial higher dose with a corticosteroid.  Results of Azaro provide evidence of an unexpected technical advantage to administering crenigacestat at a higher initial loading dose in 
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The effective filing date of the instant application is August 31, 2016.  Azaro was published in 2020 and is not considered prior art.  The disclosure of the Azaro reference cited cannot be utilized to establish what was known before the effective filing date of the instant invention.  Moreover, Hipskind teaches the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy.  By broadest reasonable interpretation mucoid enteropathy is a species of gastrointestinal toxicity.  As set forth above, Hipskind teaches most preferred dosages are anticipated to be in the range of 5 to 150 mg/patient/day.  In particular, Hipskind teaches the exact dosage required to treat a patient and the length of treatment time will be determined by a physician in view of the stage and severity of the disease as well as the specific needs and response of the individual patient; although expressed as dosage on a per day basis, the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy (hypersecretion and accumulation of mucus in the gastrointestinal tract); in addition to daily dosing, dosing every other day (Q2D); every other day over a five day period followed by two days without dosing (T.I.W.); or every third day (Q3D) may be appropriate; a dosing regimen of every other day, T.I.W, or every third day is preferred along with administration (pre-, concomitant, or post-administration of Compound 1 of dexamethasone to manage or ameliorate mucoid enteropathy (page 4, line 23-page 5, line 6).  Thus, Hipskind explicitly teaches the dosing regimen may be adjusted to provide a more optimal therapeutic benefit to a patient and to manage and ameliorate mucoid enteropathy (hypersecretion and prima facie obvious to one of ordinary skill in the art to utilize the dosing regimens taught by Hipskind as a starting point for optimizing the dosing regimen of Compound 1 to treat a solid tumor with an expectation of success, because the dosing regimen is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Conclusion
Claims 1-3, 11-15, and 18-20 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628